In a negligence action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Kings County, entered March 31, 1965 upon reconsideration, which adhered to the original decision denying a general preference for the trial of the aetion. Order affirmed, without costs. In our opinion, plaintiff’s proof was insufficient to show a causal connection between the accident and his alleged prolonged disability and substantial loss of earnings. Without such proof, Special Term properly exercised its discretion in denying the preference (see Steitz v. Gifford, 280' N. Y. 15, 20-21).
Beldock, P. J., Christ, Hill and Rabin, JJ., concur; Benjamin, J., dissents and votes to modify the order so as to grant the preference.